Proceeding pursuant to article 78 of the CPLR to review respondent’s determination, dated February 16, 1972 and made after a hearing, which fined petitioner 15 days’ pay. Petition granted, on the law, to the extent of modifying the determination by reducing the penalty to a censure. As so modified, determination confirmed, without costs. Under the circumstances of this ease and in view of petitioner’s prior unblemished record, the penalty imposed was an abuse.of discretion. Martuscello, Acting P. J., Shapiro, Gulotta, Brennan and Benjamin, JJ., concur.